TRES MESAS WIND FARM

Content

| PROJECT GENERAL DATA, PETITIONER AND RESPONSIBLE FOR THE ENVIRONMENTAL IMPACT
STUDY.

1.1 PROJECT
1.1.1 PROJECT NAME
1.1.2 PROJECT LOCATION
1.1.3 PROJECT LIFESPAN
1.2. PETITIONER GENERAL DATA.
1.2.1 NAME OR COMPANY'S NAME
1.2.2 FEDERAL TAXPAYERS' REGISTRATION NUMBER OF THE PETITIONER.
1.2.3 NAME AND POSITION OF THE LEGAL REPRESENTATIVE
1.2.4 ADDRESS OF THE PETITIONER OR ITS LEGAL REPRESENTATIVE TO HEAR AND RECEIVE NOTICES.
1.3. RESPONSIBLE PERSON FOR THE PREPARATION OF THE ENVIRONMENTAL IMPACT STUDV......
1.3.1. NAME OR COMPANY'S NAME
1.3.2. FEDERAL TAXPAYERS' REGISTRATION NUMBER OR CURP
1.3.3. NAME OF THE STUDY TECHNICAL RESPONSIBLE PERSON
1.3.4. ADDRESS OF THE STUDY TECHNICAL RESPONSIBLE PERSON

a

DAAD

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY

TRES MESAS WIND FARM

| PROJECT GENERAL DATA, PETITIONER AND RESPONSIBLE FOR THE
ENVIRONMENTAL IMPACT STUDY

1.1 PROJECT

1.1.1 Project Name
"TRES MESAS WIND FARM"

It is calculated that with the construction of this project, approximately 500 to 700 MW total
energy would be generated, which provide clean and renewable power energy to the internal
market of the region with the purpose of satisfying the needs of an individual or company.

1.1.2 Project Location

The project is located within the premises known as "Tres Mesas" located to the north-east of the
head municipality of the municipality of Llera de Canales, in the State of Tamaulipas. The closest
location to the site is the City of Llera Canales (Head Municipality), located to the south-east of the
project area, and the small town of General Pedro José Méndez, located to the south of it.
Likewise, there is a small town in the border of the project polygon, called San Francisco and found
in the border of Carretera Federal 85, approximately 47 km and 44 km from Ciudad Victoria and
Ciudad Mante, respectively.

The wind farm is located within a polygon of 29,289.667 hectares, entailing Mesas de La Sandia. La
Paz and Las Chinas. It is important to mention that within Mesa Las Chinas, no wind turbine will be
placed.

ENVIRONMENTAL IMPACT STATEMENT
REGIONAL MODALITY

TRES MESAS WIND FARM

Figure 1.1. . Project Location

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY 12
TRES MESAS WIND FARM

Figure I.2 Project Location

ENVIRONMENTAL IMPACT STATEMENT
SPECIAL MODALITY 1.3
TRES MESAS WIND FARM

1.1.3 Project Lifespan

The Tres Mesas Wind Farm (PTEM) is intended to be developed in five stages, and it is foreseen
that once all stages are concluded, 500 to 700 MW of electric energy is generated. In all, it is
foreseen that from 152 to 436 wind turbines of 1.3 to 3.3 MW of capacity could be installed,
distributed in Mesas de La Paz and La Sandia. The number of wind turbines, as well as the precise
location of each turbine and its capacities are still in process to be defined; however, the
petitioner has already defined the corridors where wind turbines are to be installed, therefore,
only the precise location needs to be defined. The stages are the following:

Stage |: 19 to 39 wind turbines
Stage Il: 28 to 58 wind turbines
Stage Ill: 22 to 74 wind turbines
Stage IV 42 to 134 wind turbines
Stage V: 41 to 131 wind turbines

It is estimated that each of the stages will have an approximate duration of 16 months, starting
the first stage in November 2013, and ending Stage V in March 2017. It is important to mention
that these dates will depend on several factors, both technical and commercial, thus there may be
variations.

Once in operation, it is expected that the wind farm has a lifespan of 20 to 50 years, during which
preventive and corrective maintenance activities will take place.

ENVIRONMENTAL IMPACT STATEMENT 14
SPECIAL MODALITY

TRES MESAS WIND FARM

1.2. PETITIONER GENERAL DATA

1.2.1 Name or company's name

FRONTERA RENOVABLE, S. DE R.L. DE C.V.

The Articles of Incorporation are attached as Appendix I.1.

1.2.2 Federal Taxpayers' Registration Number of the petitioner.

RFC: FREO70202FSA

Appendix |.2 contains a simple copy of the petitioner's RFC.

1.2.3 Name and position of the legal representative

LUIS FERNANDO VILLARREAL IBARRA
Appendix |.3 contains a simple copy of the general power of attorney granted to the legal
representative and its official identity card.

1.2.4 Address of the petitioner or its legal representative to hear and receive notices.

Av. Presidente Masaryk No. 61, piso 14-B,
Col. Chapultepec Morales,

Deleg. Miguel Hidalgo,

C.P. 11570,

México, D.F.

Phone 5545 7200

Fax: 5545 4800

ENVIRONMENTAL IMPACT STATEMENT L5
SPECIAL MODALITY

TRES MESAS WIND FARM

1.3. RESPONSIBLE PERSON FOR THE PREPARATION OF THE ENVIRONMENTAL IMPACT
STUDY

1.3.1. Name or company's name

EnviroSense, S.A. de C.V.

1.3.2. Federal Taxpayers’ Registration Number or CURP

ENV-090128-GZ1

1.3.3. Name of the study technical responsible person

Lic. Ana Eugenia Alanis Quiroz

Bachelor's in Ecology

No. Professional Card: 1926517

Appendix |.4 contains a copy of the professional license.

1.3.4. Address of the study technical responsible person

Av. Presidente Masaryk No. 61, piso 14-B,
Col. Chapultepec Morales,

Deleg. Miguel Hidalgo,

C.P. 11570,

México, D.F.

Phone 5545 7200

Fax: 5545 4800

aalanis@envirosense.com.mx

ENVIRONMENTAL IMPACT STATEMENT 16
SPECIAL MODALITY

